DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claim 11-20 in the reply filed on 06/17/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janssen et al. (US 2004/0121105, hereinafter “Janssen”) in view of Hostaphan® RBB. 
In regard to claims 11-13, Janssen discloses a transparent stack of sheets that may be applied, for example, to protect substrates such as glass or plastics windows, signage or displays [abstract]. The sheets are formed from transparent films [0101] formed from a material selected 6,the inner film layer 18, and the lower bonding layer 20 are peeled away to expose the inner film layer 24. Thus, the release layer is a sacrificial layer disposed on an outermost lens of the stack, the sacrificial layer includes a sacrificial layer and a sacrificial adhesive interposed between the sacrificial lens and the outermost lens of the stack. 
	Janssen is silent with regard to the sacrificial layer being more heat resistant than the outermost lens of the stack. 
	Hostaphan® RBB discloses a biaxially oriented film made of polyethylene terephthalate with extraordinary thermal, mechanical, and optical properties. It can be easily welded. The film can withstand conditions up to 2200C for 120 minutes. 
	Janssen and Hostaphan both disclose a film that is used to protect a substrate from environmental stresses such as heat. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize Hostphan® RBB biaxially oriented polyethylene 
	In regard to claim 14, Janssen discloses a prime layer can be used to provide an adhesion promoting interface between the bonding layer and the film of the same sheet [0125]. This includes being part of the release layer structure [0128]. The prime layer is formed from a polyester [0125]. The layer can optionally be tinted [0094]. Thus, the prime layer can be opaque.
In regard to claims 16-18, In regard to claims 11-13, Janssen discloses a transparent stack of sheets that may be applied, for example, to protect substrates such as glass or plastics windows, signage or displays [abstract]. The sheets are formed from transparent films [0101] formed from a material selected from polyester, polycarbonate, acrylic, polyurethanes, poly acetyl, polyolefin based ionomers, ethylene vinyl acetate polymer, polyethylene, polypropylene, polyvinyl chloride, polystyrene, urethane acrylate polymers, epoxy polymers, epoxy acrylate polymers, and blends thereof [0103]. The film can comprise multiple layers [0103]. The applicant states that the lenses are fabricated sheets of transparent polyester film [specification 0030]. Thus, the examiner considers the sheets of Janssen to be lenses. The stack comprises 3 to 10 sheets [0096]. The stack of sheets comprises a bonding layer that provides a stable bond between each film layer [0107]. Thus, an adhesive layer interposed between each pair of adjacent lenses from among the two or more lenses. The transparent stack of sheets comprises an optional release layer that prevents light scratching of the surface of the film and in addition can provide a release surface for the bonding layer on the sheet above [0114]. As shown in Fig. 3, the top release layer 6,the inner film layer 18, and the lower bonding layer 20 are peeled away to expose the inner film layer 24. Thus, the release layer is a sacrificial layer disposed on an outermost lens 
	Janssen is silent with regard to the sacrificial layer being less scratch resistant than the outermost lens of the stack. 
	Hostaphan® RBB discloses a biaxially oriented film made of polyethylene terephthalate with extraordinary thermal, mechanical, and optical properties. It can be easily welded. The film can withstand conditions up to 2200C for 120 minutes. 
	Janssen and Hostaphan both disclose a film that is used to protect a substrate from environmental stresses such as heat. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize Hostphan® RBB biaxially oriented polyethylene terephthalate film as the release layer of Janssen motivated by the expectation of forming a release layer that allows for a more efficient method of installing the stack of sheets without worry of damaging the release layer.  
In regard to claim 19, Janssen discloses a prime layer can be used to provide an adhesion promoting interface between the bonding layer and the film of the same sheet [0125]. This includes being part of the release layer structure [0128]. The prime layer is formed from a polyester [0125]. The layer can optionally be tinted [0094]. Thus, the prime layer can be opaque.

Claims 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janssen et al. (US in view of Hostaphan® RBB in view of Dietz (US 7,238,401)
In regard to claims 15 and 20, Janssen discloses a moldable covering that is formed from a stack of sheets that comprise polyester films as previously discussed. Janssen is silent with regard to the films being transparent polyethylene terephthalate film.
Dietz discloses a multilayer optically clear laminate suited for attachment to window glass [abstract]. The laminate is formed from a stack of polymeric sheets (col. 5 lines 37-41). The films are formed of polymeric material such as polyethylene-terephthalate which are formed into a sheet (col. 5 lines 51-55). 
Janssen and Dietz both disclose a clear moldable cover that is attachable to a substrate. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize polyethylene-terephthalate as disclosed in Dietz as the polyester material for the films of Janssen motivated by the expectation of forming a moldable covering with excellent optical properties (Dietz col. 5 lines 51-55).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/            Primary Examiner, Art Unit 1782